--------------------------------------------------------------------------------

EXHIBIT 10.1
 
ADDENDUM NO. 1 to SUPPLY AND DISTRIBUTION AGREEMENT
 
This Addendum No. 1 to Supply and Distribution Agreement (“Addendum No. 1”)
is made as of November 15, 2006, 2006, (the “Effective Date”) by and between
Synergetics USA, Inc. (f/k/a Valley Forge Scientific Corp. (referred to herein
as “VFS”) and Stryker Instruments Division of Stryker Corporation, a Michigan
corporation (“Distributor”). Capitalized terms used herein and not otherwise
defined shall have the same meanings as given them in the Agreement (as such
terms is defined below).
 
WHEREAS, VFS and Distributor are parties to that certain Supply and Distribution
Agreement dated as of October  24, 2004 (the  “Agreement”); and
 
WHEREAS, VFS and Distributors desire to clarify and amend certain of their
rights and obligations under the Agreement.
 
NOW THEREFORE, the parties hereto, in exchange for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound, hereby agree as follows:
 
1.            Notwithstanding anything to the contrary set forth in the
Agreement, including, but not limited to, the terms of Section II, Paragraph 4,
and Section III, Paragraph 4.1:
 
(a)     VFS shall not have any indemnification obligations, nor liability for
any losses, damages and costs (including attorney’s fees), under any claims or
allegations of infringement, whether now known or unknown, and whether or not
heretofore asserted, to the extent any such claim or allegation is based on a
combination of Products with the intra-discal adapter product manufactured and
sold by Distributor, if such Product(s) or its use would not have infringed
absent such combination; and
 
(b)     Distributor shall indemnify and hold VFS and its affiliates, and their
respective employees, officers and directors, harmless against any and all
claims, suits, proceedings, expenses, attorney’s fees, recoveries and damages
under any claims or allegations of infringement to the extent any such claim or
allegation is based on a combination of Products with the intra-discal adapter
product manufactured and sold by Distributor, if such Product(s) or its use
would not have infringed absent such combination.
 
2.             Except as specifically amended by this Addendum No. 1, the terms
and conditions of the Agreement shall remain in full force and effect.
 
IN WITNESS WHEREOF the parties have executed this Addendum No. 1 through their
authorized representatives.
 
SYNERGETICS USA, INC.
 
STRYKER CORPORATION
         
By:
/s/ Gregg Scheller  
By:
/s/ S. Johnson
              Name:
Gregg Scheller
  Name:
S. Johnson
              Title:
President & CEO
  Title:
Vice President
 

 
 

--------------------------------------------------------------------------------